Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-4 & 12-19) in the reply filed on 29 December 2020 is acknowledged.  The traversal is on the ground(s) the prior art’s method of making the microparticles is different and it is inferred that there is a high degree of volume shrinkage which affects the service morphology of the microsphere (reply, pg. 7).  This is not found persuasive because Applicant’s representative has provided no evidence that the sphericity (i.e. morphology) is not within the claimed range. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Further, Tanwar in Figure 1(b) depicts a spherical, smooth morphology. 
    PNG
    media_image1.png
    178
    204
    media_image1.png
    Greyscale
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-11 & 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 December 2020 is acknowledged.
However, upon further consideration the Examiner has withdrawn the election requirement for claim 5 and has grouped it with the invention of Group I.
Applicant's election with traverse of:
Plasticizer-triacetin; -and- 
Water-soluble polymer- polyvinyl alcohol in the reply filed on 29 December 2020 is acknowledged.  
The traversal is on the ground(s) that the species overlap substantially in scope and there is no search burden (reply, pg. 7-8).  This is not found persuasive burden on the examiner is not a criterion under PCT Rule 13.1. These groups and species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. As described in the Restriction Requirement dated 05 November 2020, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the special technical feature does not make a contribution over the prior art. As described in the Restriction Requirement, Ito teaches resin particles made from cellulose acetate, having a particle size from 0.1 µm to 1 mm, a sphericity from 0.66 to 1 and a degree of substitution from 0.1 to 3. Tanwar teaches cellulose acetate microspheres having smooth surfaces, with free-flow and good packing properties. It would have been obvious to modify Ito’s cellulose acetate particles by smoothening the surface to have a smoothness of 80% or more and 100% or less as suggested by Tanwar’s teachings because both Ito and Tanwar directed to cellulose acetate particles. The ordinary skilled artisan would have been motivated to do so in order to achieve particles having good flow and packing characteristics.
No claims are withdrawn as a result of this election. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 December 2020.
Claim Status
Applicant’s claim amendments and arguments, filed 29 December 2020, are acknowledged
Claims 1-23 are pending. 
Claim 6 is amended. 
Claims 6-11 & 20-23 are withdrawn. 
Claims 1-5 & 12-19 are under consideration.
Examination on the merits is extended to the extent of the following species:
Plasticizer-triacetin –and-
Water-soluble polymer- polyvinyl alcohol.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 November 2019 is included with the instant Office Action. 

Drawings
The drawings were received on 22 November 2019.  These drawings are accepted.



Objection/Rejections
Specification
The disclosure is objected to because of the following informalities: the specification contains undefined trademarks/tradenames throughout the disclosure (e.g.  KMP-591 [0113]).  While it is acknowledged that the specification disclosed that KMP-591 is silicone particles, silicone is a family which includes siloxanes and silanes.  Generically, KMP-591 is “Polymethylsilsesquioxane.” Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by the generic terminology. The trademark must also be denoted with "TM" (superscript) or "®" (superscript) where it appears. For example, TWEEN® 20 (polysorbate 20).
 	Applicant is reminded to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).
Appropriate correction is required.

Claim Objections
Claims 1-3 & 12-19 are objected to because of the following informalities: With regard to claim 1, the ranges recited for the average particle size, sphericity, surface smoothness and degree of acetyl substitution are unnecessarily verbose. Is the recitation of “an average particle size of 80 nm to 100 µm” a more succinct recitation that is reflective of the invention?  The analysis is the same for the parameters of sphericity, surface smoothness, degree of acetyl substitution, plasticizer content, particle size variation coefficient, or bulk density recited by claims 1-3 and 12-19.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 5,064,949; 1991). 
With regard to claims 1-4 & 13-19, and the elected species, Steiner teaches spherical microparticles/microspheres of cellulose esters which include cellulose acetate as the preferred  teaches sphericity to be an optimizable parameter by linking “proper sphere formation”/sphericity to the amount of time spend in the drop zone (col. ll. 25-40). Steiner teaches drop zones less than 40 inches yield oblong or teardrop shaped microparticles (col. 5, ll. 40-50). Steiner teaches in Example 24 that drop heights of 30-60 inches yield sphericities of 0.800-0.918 (col. 12). Steiner teaches spherical microparticles/microspheres have an outer skin which is a smooth and continuous layer (col. 6, ll. 1-50). Steiner reiterates this concept by teaching “[p]orous microspheres are characterized as having: a continuous outer surface with no or very few surface openings; a permeable surface (permeable means at the molecular level)” (emphasis added; i.e. wherein the surface smoothness is 90% or more and 100% or less; col. 13, ll. 35-40). More broadly, Steiner teaches the texture of the surface is optimizable with the “pore size and frequency of pore occurrence may be controlled by "pore forming agents" which are added to the dope” (col. 16, ll. 45-50). Steiner teaches known plasticizers used with cellulose esters may be used as pore forming agents with exemplary pore forming agents including, but are not limited to, triacetin at 5-25% (i.e. a glycerin ester based plastizer; col. 16, ll. 45-60). Steiner teaches the cellulose acetate has degree of substitution ranging from 2.0-2.9 and in Examples 27, 28, 41 & 42, exemplify a cellulose acetate degree of substitution ranging from 2.41 (col. 4, ll. 25-35; col. 14;  col. 18). Steiner teaches their inventive microspheres are described in references to their physical properties, including bulk density; 
While there is not a single example of a cellulose acetate microsphere comprising each of the claimed particle characteristics including the recited particle sizes, sphericity, surface smoothness, bulk density, total degree of acetyl substitution of the cellulose acetate and amount of plasticizer; these parameters are included among short lists of particle characteristics, preferred embodiments or exemplified in the Examples.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results (i.e. the recited particle characteristics).
With specific regard to the sphericity and surface smoothness, Steiner teaches these parameters to be optimizable with sphericity/sphere morphology being adjusted through the drop height. Steiner teaches surface smoothness/pore formation is optimizable through inclusion of pore formers such as triacetin in an amount of 5-25%.  The adjustment of particular conventional working conditions (e.g. drop height and amount of triacetin pore former) is routine optimization which is well within the skill of the ordinary artisan to achieve the recited sphericity and smoothness.
	With further regard to the particle smoothness, Steiner’s microspheres necessarily have the recited smoothness since Steiner teaches the elected species of plasticizer (i.e. triacetin) in amounts that overlap with the claimed range. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the recited ranges for the particle size, bulk density, degree of acetyl substitution and plasticizer, Steiner teaches these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner as applied to claims 1-4 & 13-19 above, and further in view of Speaker (US 5,686,113; 1997).
With regard to claim 12, and the elected species, the teachings of Steiner are described supra. Steiner’s teachings suggest a porous cellulose acetate microsphere having a continuous outer surface with no or very few surface openings; the surface is permeable with permeable meaning at the molecular level (col. 13, ll. 35-45). Steiner implicitly teaches the particle and shape distribution characteristics can be controlled by stating “the method used to spheronize the dope is not critical so long as it makes small droplets with the desired size and shape distribution characteristics for the dope being processed (col. 5, ll. 5-15). The spheronizing methods include, but are not limited to, aerosol sprayers (i.e. spray using air (an inert gas) or the like), airless sprayers, ultrasonic sprayers, droppers, rotating disks, dropping into rotating impinging surfaces, and the like (col. 5, ll. 5-15). Steiner teaches air spraying is preferred (col. 5, ll. 5-15). Steiner teaches exemplary end-uses include the controlled release or uptake of chemicals such as pharmaceuticals (col. 13, ll. 40-50).

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
In the same field of invention, Speaker teaches an aqueous-core microcapsule with a capsular wall (abstract). The microcapsules provide targeted delivery of active agents which may be pharmaceutical agents (col. 4, ll. 1-5). Speaker teaches the microcapsules may be applied to 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the particle size distribution of Steiner’s cellulose acetate microspheres such that particle size variation coefficient is between 5-50% as suggested by Speaker because Steiner and Speaker are directed to micron sized particles used to encapsulate pharmaceuticals. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide microspheres with a size distribution that is suitable for injection and achieve best medicinal results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner as applied to claims 1-4 & 13-19 above, and further in view of Fallon (US 2014/0113826).
With regard to claim 5, and the elected species, the teachings of Steiner are described supra. Steiner teaches cellulose ester microspheres which may be cellulose acetate microspheres. Steiner teaches the microspheres may be used for controlled release or uptake of chemicals (col. 
Steiner does not teach a cosmetic composition containing cellulose acetate particles.
In the same field of invention, Fallon teaches polysaccharide ester microspheres which the cellulose ester may be a cellulose acetate (title; [0039] & Example 6-[0126]). Fallon teaches the polysaccharide ester has a degree of substitution ranging from about 0.2 to about 2.5 ([0030] & [0031]). Fallon teaches the polysaccharide ester microspheres may have an average particle size ranging from a lower limit of about 100 nm to an upper limit of about 2000 microns [0065]. Fallon teaches the polysaccharide ester microspheres may be utilized for the controlled release of additives, e.g., active pharmaceuticals, prodrugs of active pharmaceuticals, active biologicals, antibiotics, antifungals, antitoxins, antigens, therapeutics, preventive therapeutics, nutritional supplements... olfactory agents… and the like [0070]. Fallon teaches the cellulose ester microspheres of his invention may be used in cosmetic articles such as bronzers, face powder, eye shadow, brow powder, baby powder and cosmetic powders ([0071] & [0077]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have combined Steiner’s cellulose acetate microspheres with Fallon’s cosmetic articles which include bronzers, face powder, eye shadow, brow powder, baby powder and cosmetic powders because Steiner and Fallon are drawn to cellulose acetate microspheres which provide controlled release of active ingredients and 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619